UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 12-1284


ZHU CHEN,

                 Petitioner,

            v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    August 29, 2012             Decided:   September 13, 2012


Before GREGORY, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Oleh R. Tustaniwsky, Brooklyn, New York, for Petitioner. Stuart
F. Delery, Acting Assistant Attorney General, Jamie M. Dowd,
Senior Litigation Counsel, Dana M. Camilleri, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Zhu         Chen,   a   native         and   citizen      of    the       People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing his appeal from the

immigration        judge’s       denial       of     his      requests          for   asylum,

withholding        of    removal,      and    protection         under     the    Convention

Against Torture.           For the reasons set forth below, we deny the

petition for review.

            A      determination       regarding         eligibility       for    asylum     or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                              INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                      Administrative findings of

fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.       8 U.S.C. § 1252(b)(4)(B) (2006).                      Legal issues are

reviewed      de    novo,       “affording         appropriate       deference        to    the

[Board]’s     interpretation           of    the    [Immigration          and    Nationality

Act] and any attendant regulations.”                         Li Fang Lin v. Mukasey,

517 F.3d 685, 691-92 (4th Cir. 2008).                        This court will reverse

the   Board     only      if    “the    evidence         .   .   .   presented        was    so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                      Elias-Zacarias, 502 U.S. at

483-84; see Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).

Furthermore,        “[t]he      agency       decision        that    an    alien      is    not

                                              2
eligible for asylum is ‘conclusive unless manifestly contrary to

the law and an abuse of discretion.’”                   Marynenka v. Holder, 592
F.3d 594, 600 (4th Cir. 2010) (quoting 8 U.S.C. § 1252(b)(4)(D)

(2006)).

             We have reviewed the evidence of record and conclude

that    substantial      evidence        supports       the    adverse    credibility

finding.      We   further       conclude       that    Chen    failed    to   present

sufficient independent evidence of past persecution on account

of a protected ground, notwithstanding the adverse credibility

determination, as discussed in Camara v. Ashcroft, 378 F.3d 361,

370 (4th Cir. 2004).            We therefore uphold the denial of Chen’s

requests for asylum and withholding of removal.                      See id. at 367

(“Because    the   burden    of    proof       for   withholding     of   removal   is

higher than for asylum — even though the facts that must be

proved are the same — an applicant who is ineligible for asylum

is necessarily ineligible for withholding of removal under [8

U.S.C.] § 1231(b)(3).”).

             Additionally,        Chen     challenges         the   denial     of   his

request for protection under the Convention Against Torture.                        To

qualify for such protection, a petitioner bears the burden of

proof of showing “it is more likely than not that he or she

would   be    tortured     if     removed       to     the    proposed    country   of

removal.”     8 C.F.R. § 1208.16(c)(2) (2012).                 Based on our review

of the record, we conclude that substantial evidence supports

                                           3
the denial of his request for relief.              See Dankam v. Gonzales,

495 F.3d 113, 124 (4th Cir. 2007) (setting forth standard of

review).

           Accordingly,   we   deny       the   petition   for     review.      We

dispense   with   oral    argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                      4